Citation Nr: 1519599	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg condition.

2.  Entitlement to service connection for gastritis condition.

3.  Entitlement to service connection for arthritis condition.

4.  Entitlement to service connection for a nervous condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a heart condition (claimed as an enlarged heart).

7.  Entitlement to service connection for neuropathy of the left upper extremity.

8.  Entitlement to service connection for neuropathy of the right upper extremity.

9.  Entitlement to service connection for neuropathy of the right lower extremity.

10.  Entitlement to service connection for neuropathy of the left lower extremity.

11.  Entitlement to service connection for tension headaches.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1993 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a right leg condition that had its onset in service or that it is otherwise associated with service.

2.  The preponderance of the evidence is against a finding that the Veteran has gastritis condition that had its onset in service or that it is otherwise associated with service.

3.  The preponderance of the evidence is against a finding that the Veteran has an arthritis condition that had its onset in service or that it is otherwise associated with service.

4.  The preponderance of the evidence is against a finding that the Veteran has a nervous condition that had its onset in service or that it is otherwise associated with service.

5.  The preponderance of the evidence is against a finding that the Veteran has a right knee condition that had its onset in service or that it is otherwise associated with service.

6.  The preponderance of the evidence is against a finding that the Veteran has a heart condition that had its onset in service or that it is otherwise associated with service.

7.  The preponderance of the evidence is against a finding that the Veteran has neuropathy of the left upper extremity that had its onset in service or that it is otherwise associated with service.

8.  The preponderance of the evidence is against a finding that the Veteran has neuropathy of the right upper extremity that had its onset in service or that it is otherwise associated with service.

9.  The preponderance of the evidence is against a finding that the Veteran has neuropathy of the right lower extremity that had its onset in service or that it is otherwise associated with service.

10.  The preponderance of the evidence is against a finding that the Veteran has neuropathy of the left lower extremity that had its onset in service or that it is otherwise associated with service.

11.  The preponderance of the evidence is against a finding that the Veteran has tension headaches that had their onset in service or that they are otherwise associated with service.


CONCLUSIONS OF LAW

1.  Service connection for a right leg condition is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for gastritis condition is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Service connection for an arthritis condition is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Service connection for a nervous condition is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  Service connection for a right knee condition is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  Service connection for a heart condition is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  Service connection for neuropathy of the left upper extremity is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  Service connection for neuropathy of the right upper extremity is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  Service connection for neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

10.  Service connection for neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

11.  Service connection for tension headaches is not warranted.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

November 2008 and January 2009 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in March 2010.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran's STRs and private medical records reflect treatment of gastrointestinal symptoms and for his heart.  The evidence is otherwise silent as to the claimed conditions.  There is no indication that the Veteran has a disability of (1) a right leg condition, (2) gastritis condition, (3) arthritis condition, (4) a nervous condition, (5) a right knee condition, (6) a heart condition (claimed as an enlarged heart), (7) neuropathy of the left upper extremity, (8) neuropathy of the right upper extremity, (9) neuropathy of the right lower extremity, (10) neuropathy of the left lower extremity, or (11) tension headaches.  As such, the Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed conditions.  An examination is not required.  See McLendon, 20 Vet. App. at 81-82.  





II.  Service Connection 

The Veteran claims he is entitled to service connection for: (1) a right leg condition, (2) gastritis condition, (3) arthritis condition, (4) a nervous condition, (5) a right knee condition, (6) a heart condition, (7) neuropathy of the left upper extremity, (8) neuropathy of the right upper extremity, (9) neuropathy of the right lower extremity, (10) neuropathy of the left lower extremity, and (11) tension headaches.  For the reasons that follow, the Board finds that the Veteran does not have any of the above listed conditions that were incurred in, or as a result of service.  As such, service connection is not warranted for any of these conditions.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

STRs dated June 1991 indicate a medical examination was conducted, revealing normal results, with the exception of identifying body marks, scars or tattoos on both knees.

A June 1993 STR indicates the Veteran complained of sore throat, stomach cramping and diarrhea, but denied blood in his stool.  He was initially diagnosed with exudative pharyngitis and placed on medication, which relieved his sore throat, but not his stomach cramping and diarrhea.  The follow-up examination indicated "general non-toxic but appears mild distress secondary to abdominal pain."  The examiner noted a distended abdomen, with positive bowel sounds.  The Veteran was then given an enema, which caused him to pass some stool and "a lot of air", after which he felt much better.

An August 1995 Report of Medical Examination revealed a normal physical examination with deferred examination for the genitourinary system and lower extremities.  The examiner noted the Veteran was without a history of systemic illness, and had allergies to penicillin and aspirin.  The accompanying Report of Medical History, completed by the Veteran, denied a history of illness or injury, with the exception of adverse reaction to medicine.  The examiner again noted the Veteran was without systemic illness, and was in good physical and mental condition.

A September 2005 progress note indicates a stress test was performed but did not produce a diagnosis.

November 2006 private treatment records included a complete echocardiogram report.  The report indicated a trivial insufficiency of the mitral valve, but otherwise a normal examination with no wall motion abnormalities and no thrombus.

Medical records from Hospital of the Teacher, dated August 1999, indicated that the Veteran was evaluated for uncontrolled systemic arterial hypertension.  However, the Board notes the Veteran is separately service-connected for hypertension.

There is no medical or lay evidence that the Veteran currently has any of the following disabilities: (1) a right leg condition, (2) gastritis condition, (3) arthritis condition, (4) a nervous condition, (5) a right knee condition, (6) a heart condition (claimed as an enlarged heart), (7) neuropathy of the left upper extremity, (8) neuropathy of the right upper extremity, (9) neuropathy of the right lower extremity, (10) neuropathy of the left lower extremity, and (11) tension headaches.  The only evidence regarding any of the above claimed disabilities is the June 1993 report of abdominal pain and diarrhea that was apparently resolved after administration of an enema, and the November 2006 records indicating the Veteran underwent an echocardiogram that revealed normal results, with the exception of trivial insufficiency of the mitral valve.  The evidence does not show, nor has the Veteran described, any residual gastrointestinal condition resulting from the June 1993 treatment, nor has he submitted evidence relating to a current symptoms or diagnosis of a heart condition.  Moreover, there is no evidence of a right leg or knee condition, arthritis, any psychiatric condition, neuropathy of any extremity, or headaches.  As such, the Board finds there is no present diagnosed disability with regards to the above claimed disabilities, and that service connection is therefore unavailable.

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current diagnosis of: (1) a right leg condition, (2) gastritis condition, (3) arthritis condition, (4) a nervous condition, (5) a right knee condition, (6) a heart condition (claimed as an enlarged heart), (7) neuropathy of the left upper extremity, (8) neuropathy of the right upper extremity, (9) neuropathy of the right lower extremity, (10) neuropathy of the left lower extremity, or (11) tension headaches.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

ORDER

Entitlement to service connection for a right leg condition is denied.

Entitlement to service connection for gastritis condition is denied.

Entitlement to service connection for arthritis condition is denied.

Entitlement to service connection for a nervous condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a heart condition (claimed as an enlarged heart) is denied.

Entitlement to service connection for neuropathy of the left upper extremity is denied.

Entitlement to service connection for neuropathy of the right upper extremity is denied.

Entitlement to service connection for neuropathy of the right lower extremity is denied.

Entitlement to service connection for neuropathy of the left lower extremity is denied.

Entitlement to service connection for tension headaches is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


